

115 HR 6247 IH: _______ Act of 2018
U.S. House of Representatives
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6247IN THE HOUSE OF REPRESENTATIVESJune 27, 2018Mr. Hultgren introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to reduce the minimum age at which a widow or widower
			 may remarry and remain eligible for benefits, and for other purposes.
	
 1.Short titleThis Act may be cited as the _______ Act of 2018. 2.Widow’s and widower’s insurance benefits upon remarriage (a)Eligibility for widow’s insurance benefitsSection 202(e)(3) of the Social Security Act (42 U.S.C. 402(e)(3)) is amended—
 (1)in subparagraph (A), by striking widow or; (2)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and
 (3)by inserting before subparagraph (B), as redesignated, the following:  (A)a widow marries after attaining age 50,.
 (b)Eligibility for widower’s insurance benefitsSection 202(f)(3) of such Act (42 U.S.C. 402(f)(3)) is amended— (1)in subparagraph (A), by striking widower or;
 (2)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and (3)by inserting before subparagraph (B), as redesignated, the following:
					
 (A)a widower marries after attaining age 50,. (c)Effective dateThe amendments made by this section shall apply with respect to applications for widow’s and widower’s insurance benefits filed on or after the date of the enactment of this Act.
			